Citation Nr: 1447288	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, spouse





ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served with the Air Force National Guard from October 1967 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran and his spouse provided testimony during a Board videoconference hearing in September 2012.  A transcript is of record.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Current tinnitus is the result of noise exposure in service.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for tinnitus, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted, including during the Board hearing, that tinnitus is related to noise exposure from firearms and engine noise during active service during basic training.  His DD Form 214 reflects service in the United States Air Force National Guard as an aircraft mechanic.  Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began and his report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2013); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  His statements are considered to be credible and are sufficient to establish a current disability, the onset of symptoms during service, and a continuity of such symptoms since service.

Upon VA examination in March 2011, the examiner noted his subjective reports of constant tinnitus.  The examiner concluded that he could not resolve the issue of etiology without resort to mere speculation because the Veteran stated he was unsure when the symptoms began.  

During the Board hearing, the Veteran stated that he first noticed tinnitus during basic training after weapons fire during an obstacle course.  He further stated that the symptoms have continued ever since.  He explained that he was confused when the VA examiner asked him when tinnitus began, as he thought he was asking for a specific date.  

Service treatment records are negative for any complaints or treatment for tinnitus and the first report of tinnitus of record is a December 2010 statement from the Veteran, submitted more than 36 years after discharge.  The Board, however, finds the Veteran's statements regarding the onset of symptoms during basic training to be credible and notes that there is no evidence to contradict his statements.  

Given the Veteran's competent and credible statements that tinnitus has been present ever since service, the Board finds that the weight of the evidence is in favor of finding a nexus between current tinnitus and the in-service noise exposure.  As such, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.  


REMAND

In providing a negative opinion regarding a link between bilateral hearing loss and in-service noise exposure, the March 2011 VA examiner noted that January and October 1968 audiograms demonstrated hearing within normal limits; however, a review of the service records reveals that the October 1968 examination was actually an October 1967 enlistment examination.  Moreover, the examiner failed to note a June 1969 audiogram.  Therefore, the Board finds that the March 2011 VA opinion is inadequate as it is based upon an inaccurate history.  

The Board notes that the June 1969 audiogram demonstrated left ear hearing loss with a pure tone threshold of 50 decibels at 4000 Hertz; however, it is unclear whether the Veteran was on any type of duty at that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

In this case, the Veteran's military occupation specialty was that of an aircraft mechanic.  Therefore, the Board concedes that he sustained acoustic trauma while on ACDUTRA and INACDUTRA.  Thus, it is not necessary in this instance to verify his periods of ACDUTRA and INACDUTRA.

If additional service is verified, and service connection for right and left ear hearing loss cannot be granted, a new VA examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA audiology examination to determine whether the current right and left ear hearing disability is related to service.  The claims folder, any relevant records contained in the virtual system, must be sent to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and left ear hearing loss disability had onset in service or is otherwise related to a disease or injury in service.  The examiner must consider all evidence of record, including the October 1967, January 1968, and June 1969 audiograms.  

The examiner should provide a rationale for any opinion that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If the benefit remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


